DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 8, 2020, has been received and entered.  The rejections under 35 USC 101 and 35 USC 112, have been overcome based on the amendments to the claims. Since in light of these amendments and disclosure in the specification at [0006]-[0007], all lines.  The claimed mutant Bacillus mucilaginosus HSCUP-76-8 so deposited as CGMCC No. 8481 at a recognized depository does provide significantly more based on how it is obtained from the shale cave identified as Bacillus mucilaginosus HSC, and mutated thereafter upon treatment by ultraviolet mutagenesis and plasma mutagenesis.  Furthermore, the mutated strain does have a practical use as well for decomposing potash shales as set forth in the amended claims.  Furthermore, the deposited strain was deposited under Budapest Treaty, and conditions and assurance for its availability for the life of a patent if one should issue in this case have also been met, accordingly.  Additionally, the Examiner does acknowledge the email of November 17, 2020; however, an Information Disclosure Statement was submitted herein after the mailing date of the first office action and the references have been considered as indicated below.  One of the references has been considered to be prior art against the claim 1 as follows.  Also, claims 2-8 do remain free of the prior art but the Examiner does note some objections to the claims as set forth below.
Claims Status
Claims 1-4 are currently amended and claims 5-8 are original.  Claims 1-8 are pending.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020, was filed after the mailing date of the office action on August 7, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The fee has been paid, accordingly.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  in step (4) in the last line, after “;” there is no –and—and it is suggested to insert the term to lead into step (5); and it is suggested to insert –seed—before “liquid culture” in step (2) at line 1; and in claim 3, at line 2 it is suggested to change “media” to –medium—and further, it is suggested to use the term “sugar” or “sucrose” in the claims in order to be consistent with all claim terminology.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN102061274A (dated 2011, aka herein as CN’274), as cited on enclosed PTO-1449 Form of October 8, 2020, as cite no. 4 under Foreign Patent Documents section.
Claim 1 is drawn to  Bacillus mucilaginosus strain for decomposing potash.
CN’274 teaches in the abstract of the Machine Translation at line 1, a Bacillus mucilaginosus strain for decomposing potash, also see lines 12-13 of the abstract.  
The claim appears to be identical to CN’274 even though it has a different depository no., but it is considered to be the same strain since it has the same activity as disclosed by CN’274 and is the same microbial species, therefore.  Thus, the claim is considered to be anticipated by the teachings of CN’274.  However, in the alternative that there is some difference between the claimed microorganism and the 
There appears to be no difference as claimed between the mutated strain and the disclosed strain as they are so similar to each other it would have been obvious to obtain a strain having similar properties for decomposing potash as claimed herein.  One of skill in the art would have been motivated to provide for a Bacillus mucilagnosus strain for decomposing potash shale via fermentation; as it would have been a matter of routine optimization to obtain such strain for decomposing potash shale since fermentation techniques is well within the purview of an ordinary artisan. The claimed microorganism is a matter of routine optimization and in the absence of unexpected successful results the claim is rendered prima facie obvious over the cited prior art.  It is suggested that Applicants provide a side by side comparison to show how the claimed strain is different from the disclosed strain, therefore, if indeed there is any difference.  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 8, 2020, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Claims 2-8 are rendered free of the prior art as the process steps are not disclosed in the cited prior art.
Claims 2-8, however, are objected to, for reasons discussed above.
No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651